Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                        DETAILED ACTION

1. 	This action is response to the amendment filed on 9 March 2021 in which claims 1-20 are presented for future examination. 

                                            CORRECTED NOTICE OF ALLOWANCE
	
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Wilson, Jennifer (Reg# 42604) on 30 July 2021.

The application has been amended by the examiner as follows: 

                IN THE CLAIM

(Examiner’s Amended)  A method for generation of blocks for a partitioned blockchain, comprising:
a processing server, at least one transaction data entry for each of a plurality of subnets, wherein each of the at least one transaction data entries is formatted according to semantics associated with the respective subnet of the plurality of subnets;
generating, by a generation module of [[the]] a processor of the processing server, a new block header, wherein the new block header includes at least a sequence of pairs including a pair for each of the plurality of subnets, each pair including at least a subnet identifier associated with the respective subnet and a merkle root of each of the at least one transaction data entries received for the respective subnet;
generating, by the generation module of the processor of the processing server, a new block; and
electronically transmitting, by a transmitting device of the processing server, at least the generated new block to a plurality of nodes associated with a partitioned blockchain.
(Examiner’s Amended)  The method of claim 1, further comprising:
generating, by [[the]] a hashing module of the processing server, the merkle root for each of the plurality of subnets via application of one or more hashing algorithms to each of the at least one transaction data entries received for the respective subnet.
(Previously Presented)  The method of claim 1, wherein receiving the at least one transaction data entry for each of the plurality of subnets further includes receiving the merkle root for each of the plurality of subnets.
4.  	(Examiner’s Amended)  The method of claim 1, further comprising:

transmitting the generated new block includes transmitting 
5.  	(Previously Presented)  The method of claim 1, wherein each of the at least one transaction data entries for each of the plurality of subnets includes at least the subnet identifier associated with the respective subnet.
6.	(Previously Presented)  The method of claim 1, further comprising:
storing, in a subnet database of the processing server, a plurality of subnet profiles, wherein each subnet profile includes a structured data set related to a subnet including at least a subnet identifier and one or more semantics.
7.	(Previously Presented)  The method of claim 6, wherein each of the at least one transaction data entries received for a subnet are formatted based on the one or more semantics included in a subnet profile that includes the associated subnet identifier.
8.	(Previously Presented)  The method of claim 6, wherein the merkle root associated with a subnet is generated using one or more hashing algorithms based on the one or more semantics included in a subnet profile that includes the associated subnet identifier.
9.	(Previously Presented)  The method of claim 1, wherein the generated new block header further includes a version number, a difficulty target, and a nonce.
10.	(Previously Presented)  The method of claim 9, wherein the nonce is received from one of the plurality of nodes associated with the partitioned blockchain.

a receiving device of [[the]] a processing server configured to receive at least one transaction data entry for each of a plurality of subnets, wherein each of the at least one transaction data entries is formatted according to semantics associated with the respective subnet of the plurality of subnets;
a generation module of [[the]] a processor of the processing server configured to generate a new block header, wherein the new block header includes at least a sequence of pairs including a pair for each of the plurality of subnets, each pair including at least a subnet identifier associated with the respective subnet and a merkle root of each of the at least one transaction data entries received for the respective subnet, and generate a new block; and
a transmitting device of the processing server configured to electronically transmit at least the generated new block to a plurality of nodes associated with a partitioned blockchain.
12.	(Examiner’s Amended)  The system of claim 11, further comprising a 
13.	(Previously Presented)  The system of claim 11, wherein receiving the at least one transaction data entry for each of the plurality of subnets further includes receiving the merkle root for each of the plurality of subnets.
14.	(Examiner’s Amended)  The system of claim 11, wherein

transmitting the generated new block includes transmitting 
15.	(Previously Presented)  The system of claim 11, wherein each of the at least one transaction data entries for each of the plurality of subnets includes at least the subnet identifier associated with the respective subnet.
16.	(Previously Presented)  The system of claim 11, further comprising:
a subnet database of the processing server configured to store a plurality of subnet profiles, wherein each subnet profile includes a structured data set related to a subnet including at least a subnet identifier and one or more semantics.
17.	(Previously Presented)  The system of claim 16, wherein each of the at least one transaction data entries received for a subnet are formatted based on the one or more semantics included in a subnet profile that includes the associated subnet identifier.
18.	(Previously Presented)  The system of claim 16, wherein the merkle root associated with a subnet is generated using one or more hashing algorithms based on the one or more semantics included in a subnet profile that includes the associated subnet identifier.
19.	(Previously Presented)  The system of claim 11, wherein the generated new block header further includes a version number, a difficulty target, and a nonce.
20.	(Previously Presented)  The system of claim 19, wherein the nonce is received from one of the plurality of nodes associated with the partitioned blockchain.
                                                    Allowable Subject Matter
3.    Claims 1 -20 are allowable in light of the Applicant’s argument with the approval of Terminal Disclaimer (TD) and in light of the prior art made of record.
 			                 Reasons for Allowance
4.    The following is an examiner's statement of reasons for allowance:
Upon searching variety of databases, the examiner considering Applicant’s provided prior-art and examiner research of prior-art with are mention in form-892 and with the respect of Applicant’s arguments clarify the difference and uniqueness of invention. It still hold the novelty even if the closest prior art US Publication No. 20170236123 and the Applicant’s provided IDS, Foreign Patent 8018378 (FR) combined.
Claims 1 and 11 in conjunction with all other limitations of the dependent claims, "generating, by a generation module of the processor of the processing server, a new block header, wherein the new block header includes at least a sequence of pairs including a pair for each of the plurality of subnets, each pair including at least a subnet identifier associated with the respective subnet and a merkle root of each of the at least one transaction data entries received for the respective subnet." and independent claims are not taught nor suggested by the prior art of record (PTO-892).
Therefore, Claims 1-20 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.


        Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. The examiner can normally be reached on 7:00 AM -5:00 PM (Mo-Th).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-2419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

 /Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890